PATRICK E. HIGGINBOTHAM, Circuit Judge,
concurring in part and dissenting in part:
The M/V Alvenus ran aground in the Calcasieu Channel Pass off the Louisiana Coast in the Gulf of Mexico. When its hull split it spilled between two and three million gallons of heavy crude oil and tar approximately eleven nautical miles off the coast. Most of the crude oil floated ashore along the Gulf Coast and the Galveston County area. The predictable result was a significant downturn in the fortunes of surrounding businesses dependent on the tourist trade. Confronted with our opinion in State of La. ex rel. Guste. v. M/V Testbank, 752 F.2d 1019 (5th Cir.1985) (en banc) (no recovery of economic losses absent physical injury to a proprietary interest), an innovative group of merchants located in the vicinity of the oiled beach suggest that they suffered the requisite physical injury in that beachgoers, their customers, tracked the sticky oil residue into their businesses. They offered “expert testimony” in opposition to summary judgment for the self-evident proposition that such “tracking” is the foreseeable consequence of the spill. The district court granted summary judgment concluding that such damage was not foreseeable. The majority here affirm that decision, apparently concluding that it was not foreseeable that the oil would find its way to this beach. With deference, although I am in substantial agreement with the majority over the outcome of this case, I would travel a different path.
In Consolidated Aluminum Corp. v. C.F. Bean Corp., 833 F.2d 65, 68, we explained how foreseeability limits the tort-feasor’s duty. We explained that it is “the foreseeable consequence of an act or omission if harm of a general sort to persons of a general class might have been anticipated by a reasonably thoughtful person, as a probable result of the act or omission, considering the interplay of natural forces and likely human intervention.”
I am persuaded that spilling millions of gallons of crude oil into the sea eleven miles off the gulf coast created a direct and foreseeable risk of tainting the coastline. It is no answer that the precise coastal point to be hit was not foreseeable; it is enough that the risk realized be within the set of foreseeable risks. Defendants point to the seventy-mile movement of the spill and the weather and winds that might have brought the oil ashore elsewhere. Stripped to essentials, defendants urge that the vessel owner owed no duty shoreward. This argument calls for far-reaching exoneration of the shipping industry from responsibility to the gulf coast, making curious indeed our effort in the Testbank line of cases to adopt a pragmatic limitation on the doctrine of foreseeability.
In Testbank, the collision in the Mississippi River blocked river traffic causing “wave upon wave of successive economic consequences” up the river and around it. We confined recovery for injury to persons who suffered a physical injury to a proprietary interest. For the reasons that we explained there, we refused to allow recovery to extend to the full reach of foreseeability.
The defendants in today’s case would have us believe that foreseeability encompasses little more than specifically identified and inevitable outcomes. But surely the duty of a person firing a gun into the air in a populated area extends to all persons in the zone of danger of his acts. That is the essence of duty and foreseeability.
The majority understandably balks at the claims of businesses who point to the track*1451ing of oil. I would find the answer in Testbank, rather than in a forced reading of foreseeability, for the reasons we there explained. Our insistence upon physical injury to a proprietary interest was a forthright pragmatic limit on the doctrine of foreseeability. Undoubtedly many persons suffered some foreseeable physical loss and yet were not allowed to recover general economic losses. These physical losses were not a direct consequence of the collision and spill but were the secondary consequences of shipping delays.
Testbank limits which parties can recover for foreseeable injuries. In this appeal, the claimants’ only physical injury is two parties removed from the most immediate Testbank plaintiff, the owner of the affected shore property. The spillage came to rest upon the property of one party, and was then removed by a second party — the sticky-footed interlopers — onto the property of still a third party, the plaintiffs in this case. Arguably such injury is a foreseeable consequence of the spill, but its nexus with the spill is a step removed, and so the plaintiffs are beyond the ambit of permissible claimants under Testbank.
I would hold that these claimants cannot recover general economic losses attributed to the general loss of custom attending the spill because they have no physical injury within the meaning of Testbank. I would affirm the summary judgment for defendants, to this extent, allowing them to proceed only with their claim for losses attributable to actual physical injury and any losses which that physical injury caused. I would not allow recovery for losses attributable to the general loss of customers resulting from the spoiled beach.